The court being diyided, the decision was postponed until 7th January, 1806, when the opinion of Grimke, Bat, and Brevard, the only judges who heard the argument, was given against the motion. The substance of the opinion was, that although verdicts contrary to evidence, or where there is no evidence to support them, have been set aside and new trials granted, yet where there is a contrariety of evidence on both sides, the court will not grant a new trial, even if they should think the weight of evdence against the verdict, unless it should appear to be greatly and manifestly so; and that the credibility of witnesses is a matter almost exclusively within the province of the jury.